DETAILED ACTION
This office action addresses Applicant’s response filed on 24 September 2021.  Claims 1-6, 8, and 10 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2712045 to O’Neill (hereinafter, “Collins”) in view of US 5,500,584 to Shimomoto, US 2015/0288199 to Bui-Van, and US 6,569,560 to Martin.
Regarding claim 1, Collins discloses a method for charging batteries (¶8), comprising:
positioning a set of parallel-connected batteries (¶10-11), each battery having a specific maximum charge voltage (¶18), said set being linked to a single battery charger (Fig. 1);

sending a current setpoint into the first battery so as to increase the open-circuit voltage of the first battery until the open-circuit voltage of the first battery is substantially equal to an open-circuit voltage of a second battery which is the lowest open-circuit voltage of the open-circuit voltages of the set of batteries (¶13);
connecting the second battery to the charger (¶14);
sending a second current setpoint into the first and second batteries to increase the open-circuit voltages of said first and second batteries until the open-circuit voltages of the first and second batteries is substantially equal to an open-circuit voltage of another battery which is the lowest open-circuit voltage of the open-circuit voltages of the set of the batteries (¶14-15);
repeating said connecting the second battery and said sending the second current setpoint for any remaining batteries of the set until each battery of the set has reached its specific maximum charge voltage (¶15-18); and
disconnecting each battery whose open-circuit voltage is higher than its specific maximum voltage from the charger (¶18).
Collins does not appear to explicitly disclose that the first current setpoint has a value that increases for a first time interval and remains constant for a KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Collins and Shimomoto are directed to battery charging.  Collins discloses a charging process in which batteries are successively connected to a charger and then a charging current is applied.  Shimomoto discloses that when applying a charging current, the current should be increased gradually to the target value to avoid overcharging and damage to the battery.  The teachings of Shimomoto are directly applicable to Collins in the same way, so that Collins would similarly charge connected batteries by gradually increasing charging current, to achieve the same advantage of avoiding overcharging and damage to the battery.
While Collins discloses disconnecting each battery whose open-circuit voltage is higher than its specific maximum voltage from the charger, in the event that Collins is found to be unclear regarding these limitations, Bui-Van also discloses the same (¶38).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Collins, Shimomoto, and Bui-Van, because doing so would have KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Collins and Bui-Van are directed to charging multiple battery modules simultaneously, and in particular, charging modules until they reach their maximum permissible voltage.  Bui-Van provides more explicit disclosure of disconnecting modules when they reach their maximum admissible voltages, which persons having ordinary skill in the art would understand as necessary given the concept of ‘maximum admissible voltage’.  The teachings of Bui-Van are directly applicable to Collins in the same way, so that Collins would similarly disconnect individual modules when they exceed maximum voltages.
Collins does not appear to explicitly disclose that the batteries are for an aircraft.  However, the claim recites “for an aircraft” as a mere statement of intended use in the preamble of the claim, and so “for an aircraft” does not limit the claim.  See MPEP § 2111.02(II).  Nevertheless, Martin discloses rechargeable batteries for an aircraft (col. 1, lines 15-18).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Collins, Shimomoto, Bui-Van, and Martin, because the use of rechargeable batteries in aircraft is conventional.
Regarding claim 2, Collins discloses that prior to or during said positioning a set of parallel-connected batteries, determining the open-circuit voltage of each of the batteries of the set (¶13).
Regarding claim 4, Collins discloses that said positioning a set of parallel-connected batteries includes providing a communication element configured to make a communication interface between the set of batteries and the charger (¶12). 
Regarding claim 6, Collins discloses that the connecting and the disconnecting of each battery to and from the charger, respectively, is performed using a switch dedicated to said battery (Fig. 1; ¶12).
Regarding claim 8, Collins discloses that said disconnecting each battery whose open-circuit voltage is higher than its specific maximum voltage is performed at an end of said sending a second current setpoint into the first and second batteries (¶18).  Bui-Van also discloses this limitation (Fig. 4).  Motivation to combine remains consistent with claim 1.
Regarding claim 10, Collins discloses a method for charging batteries (¶8), comprising:
linking a set of parallel-connected batteries to a battery charger, each battery of the set having an open-circuit voltage and a specific maximum charge voltage (Fig. 1; ¶10-11, 18);

increasing the open-circuit voltage of the lowest-open-circuit-voltage battery until it is substantially equal to the open-circuit voltage of a next-lowest-open-circuit voltage battery of the set, by sending a current setpoint to the lowest-open-circuit-voltage battery (¶13);
electrically connecting the next-lowest-open-circuit-voltage battery to the charger (¶14);
increasing the open-circuit voltages of the lowest-open-circuit-voltage battery and the next-lowest-open-circuit-voltage battery until they are substantially equal to the open-circuit voltage of a next-highest-open-circuit-voltage battery of the set, by sending a second current setpoint to the lowest-open-circuit-voltage battery and the next-lowest-open-circuit-voltage battery (¶14-15);
repeating the foregoing electrically connecting steps and increasing steps until each battery of the set reaches its specific maximum charge voltage (¶15-18); and
disconnecting, from the charger, each battery of the set having its open-circuit voltage higher than its specific maximum charge voltage (¶18).
KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Collins and Shimomoto are directed to battery charging.  Collins discloses a charging process in which batteries are successively connected to a charger and then a charging current is applied.  Shimomoto discloses that when applying a charging current, the current should be increased gradually to the target value to avoid overcharging and damage to the battery.  The teachings of Shimomoto are directly applicable to Collins in the same way, so that Collins would similarly charge connected batteries by gradually increasing charging current, to achieve the same advantage of avoiding overcharging and damage to the battery.
While Collins discloses disconnecting, from the charger, each battery of the set having its open-circuit voltage higher than its specific maximum charge voltage, in the event that Collins is found to be unclear regarding these limitations, Bui-Van also discloses the same (¶38).  It would have been obvious to KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Collins and Bui-Van are directed to charging multiple battery modules simultaneously, and in particular, charging modules until they reach their maximum permissible voltage.  Bui-Van provides more explicit disclosure of disconnecting modules when they reach their maximum admissible voltages, which persons having ordinary skill in the art would understand as necessary given the concept of ‘maximum admissible voltage’.  The teachings of Bui-Van are directly applicable to Collins in the same way, so that Collins would similarly disconnect individual modules when they exceed maximum voltages.
Collins does not appear to explicitly disclose that the batteries are for an aircraft.  However, the claim recites “for an aircraft” as a mere statement of intended use in the preamble of the claim, and so “for an aircraft” does not limit the claim.  See MPEP § 2111.02(II).  Nevertheless, Martin discloses rechargeable batteries for an aircraft (col. 1, lines 15-18).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Shimomoto, Bui-Van, and Martin, and further in view of US 2013/0342156 to Nakao.
Regarding claim 3, Collins does not appear to explicitly disclose that the open-circuit voltages of the batteries of the set determined prior to or during said positioning at set of parallel-connected batteries are identical.  However, persons having ordinary skill in the art would understand that the initial voltages of the batteries would depend on their characteristics and usage, and thus could be either different or identical.  Nevertheless, Nakao explicitly discloses that the open-circuit voltages of the batteries of the set determined prior to or during said positioning at set of parallel-connected batteries are identical (¶48).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Collins, Shimomoto, Bui-Van, Martin, and Nakao, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of maintaining balancing on equal-voltage batteries.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Collins and Nakao are directed to battery balancing.  As discussed above, persons having .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Shimomoto, Bui-Van, and Martin, and further in view of US 2017/0232860 to Schlegel.
Regarding claim 5, Collins discloses that the communication element is an electronic circuit belonging to one battery of the set or being external to the set of batteries (Fig. 1; ¶10), but does not appear to explicitly disclose a circuit board.  However, persons having ordinary skill in the art would understand that Collins’s circuit would necessarily be embodied on a circuit board.  Nevertheless, Schlegel discloses that the communication element is an electronic circuit board belonging to one battery of the set or being external to the set of batteries (¶64, 73).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Collins, Shimomoto, Bui-Van, Martin, and Schlegel, because doing so would have KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Collins is directed to a battery charger that includes a circuit for communicating with the batteries.  Schlegel discloses batteries and battery chargers that have circuit boards that allow communication between them.  The teachings of Schlegel are directly applicable to Collins in the same way, so that Collins’s circuit would similarly be embodied on a circuit board to allow communication between charger and batteries.

Response to Arguments
Applicant's arguments filed 24 September 2021 have been fully considered but they are not persuasive.
Applicant asserts that the prior art fails to teach the limitation of sending a current setpoint having a value that increases for a first time interval and remains constant for a second time interval into the first battery.  In particular, Applicant asserts that Shimomoto discloses charging only a single battery and thus has limited relevance, and that Shimomoto relates to a current setpoint that gradually increases at first and eventually decreases, and so the combination of Collins and Shimomoto would have led a skilled artisan to decrease a current setpoint.  Remarks at 6.  The examiner disagrees.

With regard to constant current, Shimomoto clearly teaches holding the current constant for a second time interval.  In Fig. 1, current increases during time interval a, and then is held constant starting at time t1.  Whether Shimomoto’s charging current eventually decreases is irrelevant to whether Shimomoto teaches the limitations of the claim, because the claim only requires holding the current constant for a “second time interval”, which Shimomoto clearly does.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

1 January 2022




/ARIC LIN/            Examiner, Art Unit 2851    




/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851